Title: To Thomas Jefferson from Isaac Wilbour, 27 February 1808
From: Wilbour, Isaac
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Washington City 27th. Feby. 08—
                        

                        The Presidents Note of this Day came duly to Hand,
                  I understand Mr. Topham to be now in Prison, & am the more confirmed in that opinion, when I consider Mr. Topham to have been committed to Prison, under a Judgment obtained in part in favor of the United States.
                  In which case it would seem impossible that the Statute of an Individual State could any more opperate to a discharge of Imprisonment, than a discharge of the Sum due from the person, which was the occasion of his being so imprisoned
                  Your obt. Servt
                        
                            I: Wilbour
                     
                        
                    